Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 12-16, 20, and 23 are cancelled.


Allowable Subject Matter
Failure of paying forwarding fee for the appeals process requires claims 12-16, 20, and 23 to be cancelled, however, claims 1-7, 9-11, 17-19, and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a p-channel metal oxide semiconductor (PMOS) transistor, comprising p-type silicon-germanium (SiGe) stressors in the substrate adjacent to a gate of the PMOS transistor an NPN heterojunction bipolar transistor (NHBT) comprising: an n-type collector in the substrate; a p-type SiGe base in the substrate; and an n-type silicon emitter on the p-type SiGe base, contacts that respectively electrically connect to the n-type silicon emitter, the p-type SiGe base and the n-type collector, the NRSD regions and the SiGe stressors, each contact including a contact liner that forms a metal silicide” as recited in claim 1, “a p-channel metal oxide semiconductor (PMOS) transistor, comprising p-type silicon-germanium (SiGe) stressors in the substrate adjacent to a gate of the PMOS transistor; an NPN heterojunction bipolar transistor (NHBT) comprising: an n-type collector in the substrate; a p-type SiGe base in the substrate; and an n-type silicon emitter on the p-type SiGe base; and metal silicide on the NRSD layers, the p-type SiGe stressors, and the n-type silicon emitter, wherein the metal silicide on the emitter comprises a refractory metal of a contact liner of a contact located over the emitter” as recited in claim 9.
	Claims 2-7, 10, 11, 17-19, 21-22 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
With regards to claims 1 and 9, Khare (Pub No. US 2009/0289279 A1), Zhang et al. (Pub No. US 2012/0309151 A1), Johnson et al. (Pub No. US 2012/0112280 A1), and Chevalier et al. (Pub No. US 2014/0167116 A1) teach everything of claims 1 and 9 except for “a p-channel metal oxide semiconductor (PMOS) transistor, comprising p-type silicon-germanium (SiGe) stressors in the substrate adjacent to a gate of the PMOS transistor an NPN heterojunction bipolar transistor (NHBT) comprising: an n-type collector in the substrate; a p-type SiGe base in the substrate; and an n-type silicon emitter on the p-type SiGe base, contacts that respectively electrically connect to the n-type silicon emitter, the p-type SiGe base and the n-type collector, the NRSD regions and the SiGe stressors, each contact including a contact liner that forms a metal silicide” as recited in claim 1, “a p-channel metal oxide semiconductor (PMOS) transistor, comprising p-type silicon-germanium (SiGe) stressors in the substrate adjacent to a gate of the PMOS transistor; an NPN heterojunction bipolar transistor (NHBT) comprising: an n-type collector in the substrate; a p-type SiGe base in the substrate; and an n-type silicon emitter on the p-type SiGe base; and metal silicide on the NRSD layers, the p-type SiGe stressors, and the n-type silicon emitter, wherein the metal silicide on the emitter comprises a refractory metal of a contact liner of a contact located over the emitter” as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML